Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00498-CR

                                EX PARTE Matthew Jamal JACKSON

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: August 19, 2015

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On August 7, 2015, relator Matthew Jamal Jackson filed two pro se petitions for writ of

habeas corpus challenging his indictment, arrest, and incarceration in the underlying criminal

proceeding. Relator also filed a motion requesting that he be allowed to review the video or audio

recording of the grand jury deliberation resulting in his indictment. Relator requests that this court

grant his petitions for writ of habeas corpus, order his release, and dismiss the criminal charge

pending against him. Relator is charged with the felony offense of aggravated robbery. See TEX.

PENAL CODE ANN. § 29.03 (West 2011). Relator’s pending criminal charge is currently scheduled

for trial in October 2015.




1
  This proceeding arises out of Cause No. 2014CR0148, styled The State of Texas v. Matthew Jamal Jackson, pending
in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.
                                                                                       04-15-00498-CR


        This court, as an intermediate court of appeals, is not authorized to grant the relief relator

seeks. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court of

appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by virtue

of an order, process, or commitment issued by a court or judge because of the violation of an order,

judgment, or decree previously made, rendered, or entered by the court or judge in a civil case.”

TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an intermediate

court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132 S.W.3d 509, 510

(Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497, 500 (Tex. App.—

Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—San Antonio 1999,

no pet.). In criminal matters, the courts authorized to issue writs of habeas corpus are the Texas

Court of Criminal Appeals, district courts, and county courts. See TEX. CODE CRIM. PROC. ANN.

art. 11.05 (West 2015). Therefore, relator’s petitions for writ of habeas are dismissed for lack of

jurisdiction.

        In addition, we note that relator has been appointed trial counsel to represent him in

connection with his currently pending criminal charge. We conclude that any original proceeding

on relator’s behalf should be presented by relator’s trial counsel. Relator is not entitled to hybrid

representation. See Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). The absence of

a right to hybrid representation means relator’s pro se petition presents nothing for this court’s

review. See id.; see also Gray v. Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.]

1994, orig. proceeding).


                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-